Order filed January 28, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00920-CR
                              NO. 14-12-00922-CR
                                   ____________

                     PHILIP WADE ELLISON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 23rd District Court
                            Brazoria County, Texas
                    Trial Court Cause Nos. 67168 and 67695

                                     ORDER

      In separate indictments, appellant was convicted of the felony offense of
continuous violence against the family in trial court cause number 67695 (appellate
cause number 14-12-00922-CR), and adjudicated guilty of the felony offense of
continuous violence against the family in trial court cause number 67168 (appellate
cause number 14-12-00920-CR). Appellant was sentenced to five years for each
offense, to run concurrently. In this consolidated appeal, appellant argues that his
double jeopardy rights were violated because the conviction in cause number
67695 constitutes a second prosecution for the same offense after conviction and
subjects him to multiple punishments for the same offense.

      In his brief on appeal, appellant challenges his conviction in cause number
67695, but does not raise a separate issue challenging his conviction in cause
number 67168. Counsel’s failure to raise any issues addressing the conviction in
cause number 67168 without following the procedures of Anders v. California, 386
U.S. 738, 742–44 (1967) deprives appellant of effective assistance of counsel.

      To provide appellant with the effective assistance of counsel on appeal, it is
ORDERED that appellant’s counsel, John J. Davis, file an amended brief in
compliance with the appellate rules and the Anders procedure in this court on or
before February 26, 2014.

                                             PER CURIAM